The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, AR 72936
Dear Senator Walters:
This is in response to your request for an opinion on the following question:
  Is it a conflict of interest for a board member in a city administrative form of government to serve as Fire Chief for the fire department?
A review of the Code provisions governing cities organized under the city administrator form of government (A.C.A. §§14-48-101—131 (1987 and Cum. Supp. 1991) indicates that a board member's service as municipal fire chief is prohibited. Section14-48-110(a)(3) (1987) states:
  Except where expressly permitted under this chapter, the mayor or board member may not serve the city in any other capacity.
My research has not yielded express authority for a board member's service as municipal fire chief. Because the board member would clearly be serving the city as fire chief of a municipal fire department, Section 14-48-110 will, in my opinion, prevent such service.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General